Citation Nr: 1520207	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-27 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than December 3, 2001, for an award of service connection for cervical spondylosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to August 1985.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran testified during a Board hearing in Houston, Texas before the undersigned Veterans Law Judge.  A transcript is included in the VBMS electronic claims file.

The Board notes that prior to certification of this appeal, the Veteran withdrew his appeal of 20 other issues via a March 2014 written statement signed by the Veteran and a September 2014 written statement from his representative.  The Veteran and his representative confirmed this withdrawal at the March 2015 hearing before the Board. 


FINDING OF FACT

The Veteran first filed a claim for service connection for cervical spondylosis on December 3, 2001.  A May 2007 rating decision granted direct service connection effective that date.


CONCLUSION OF LAW

The criteria for an effective date prior to December 3, 2001 for an award of service connection for cervical spondylosis have not been met. 38 U.S.C.A §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated April 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  Also, a VA medical examination or medical opinion was not needed to decide the claim because the material issues of fact in this case do not involve a medical question.  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran seeks an effective date earlier than December 3, 2001 for an award of service connection for cervical spondylosis.

Generally, the effective date of an award of a service connection claim, including a claim reopened after a final disallowance, is the date of receipt of a claim or the date entitlement arose, whichever is later.  38 U.S.C.A § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  

A claim is a formal or informal communication in writing requesting determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

In this case, the Veteran first filed a claim for cervical spondylosis on December 3, 2001, his current effective date.  

According to his March 2008 claim for an earlier effective date, the Veteran seeks an effective date in 1991.  At his March 2015 hearing, the Veteran explained that he had filed an initial claim for service connection for his back in 1991, and that this claim was denied.  The Veteran explained that VA had all of the evidence necessary to grant service connection for cervical spondylosis in 1991, yet it was denied.  

In a September 2009 statement, the Veteran explained that his delay in filing between 1991 and 2001 was due to numerous factors, including mental health problems, employment difficulties, marriage and divorce, death in the family, legal trouble, and a move from Texas to Arkansas which caused VA's denial of his initial claim to get lost in the mail.

The Board finds that the evidence does not support the Veteran's version of the timeline.  The only claim filed by the Veteran prior to December 3, 2001, is a March 1992 claim for service connection for shingles and associated secondary conditions.  This claim was denied in an October 1993 rating decision.  Furthermore, although the Veteran is currently service-connected for residuals of shingles, the May 2007 rating decision granting service connection for cervical spondylosis granted on a direct basis, and did not relate the condition to the Veteran's shingles.  The Board recognizes that the Veteran believes that evidence establishing his service connection for cervical spondylosis was available to VA; however, there is no indication in the record that the Veteran sought such service connection prior to December 3, 2001.  The date of the claim controls in this case as a matter of law.

Based on the foregoing, the Board finds that the December 3, 2001 date of the claim is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400.  Accordingly, the claim must be denied.  See 38 C.F.R. § 3.400(q)(2), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).


ORDER

An effective date prior to December 3, 2001, for an award of service connection for cervical spondylosis, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


